     Case 3:18-cv-00331-BEN-LL Document 363 Filed 04/17/20 PageID.21847 Page 1 of 9


1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     STONE BREWING CO., LLC,                            Case No.: 18cv331-BEN-LL
12                                       Plaintiff,
                                                          ORDER DENYING PLAINTIFF’S
13     v.                                                 MOTION RE DISCOVERY DISPUTE
                                                          PURSUANT TO ECF NO. 348
14     MILLERCOORS LLC,
15                                    Defendant.          [ECF No. 351]
16
17     MILLERCOORS LLC,
18                             Counter Claimant,
19     v.
20     STONE BREWING CO., LLC,
21                            Counter Defendant.
22
23          On March 9, 2020, the parties jointly contacted chambers regarding a discovery
24    dispute in connection with a third-party subpoena Plaintiff served in January 2019. See
25    ECF No. 348. The Court subsequently issued a briefing schedule for the parties to set forth
26    their respective positions on whether the dispute is timely in light of the fact that fact
27    discovery closed on May 31, 2019. Id. Currently before the Court is Plaintiff’s motion
28    [ECF No. 351 (“Mot.”) and SEALED ECF No. 354 (“Sealed Mot.”)] and Defendant’s

                                                      1
                                                                                     18cv331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 363 Filed 04/17/20 PageID.21848 Page 2 of 9


1     opposition [ECF No. 355 (“Oppo.”)]. For the reasons set forth below, the Court DENIES
2     Plaintiff’s motion.
3     I.     RELEVANT BACKGROUND
4            On September 12, 2018, the Court issued a Scheduling Order which set May 3, 2019
5     as the deadline for completing fact discovery. ECF No. 72 at 1–2.
6            On April 8, 2019, the parties filed a joint motion to amend the Scheduling Order.
7     ECF No. 91. The parties stated that they needed additional time to complete document
8     productions, discovery responses, and depositions; and they had “served third-party
9     subpoenas for documents, and are still awaiting production of documents in response to
10    several of those subpoenas.” Id. at 2. The Court granted the joint motion but for a shorter
11    extension than requested. ECF No. 95. Fact discovery was extended to May 17, 2019.
12    Id. at 2.
13           On April 15, 2019, Plaintiff filed a motion for reconsideration of the Court’s order
14    granting in part the joint motion to continue discovery deadlines [ECF No. 95].
15    ECF No. 104. Plaintiff stated that additional time for discovery was needed because
16    (1) the scope of discovery had only been determined twenty days prior when the Court
17    ruled on Plaintiff’s Motion to Dismiss Defendant’s Counterclaims; (2) the parties would
18    be unable to complete all noticed depositions before May 17, 2019; (3) Plaintiff’s lead trial
19    counsel had another trial starting May 6, 2019; and (4) several discovery disputes remained
20    to be resolved by the Court, with additional productions and responses to come.
21    ECF No. 104 at 3–5. The Court denied Plaintiff’s motion for reconsideration.
22    ECF No. 105.
23           On May 7 and 8, 2019, Plaintiff filed a motion to continue discovery deadlines
24    because of additional time needed to review recently produced documents and complete
25    thirteen depositions. See ECF Nos. 113, 116, 117. The Court granted the motion but for a
26    shorter extension than requested. ECF No. 120. Fact discovery was extended to
27    May 31, 2019. Id. at 3. Expert discovery deadlines were also extended, and the pretrial
28    motions filing deadline was continued to August 12, 2019. Id.

                                                    2
                                                                                     18cv331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 363 Filed 04/17/20 PageID.21849 Page 3 of 9


1              On June 19, 2019, Plaintiff filed a motion to extend expert discovery deadlines and
2     the pretrial motions filing deadline by two weeks because it stated that (1) Defendant would
3     not make certain witnesses available until two days prior to the deadline for disclosure of
4     expert reports, and (2) evidence needed for experts to analyze and conduct market research
5     and surveys was produced near the end of fact discovery. ECF No. 128 at 2–4. Defendant
6     opposed the motion. ECF No. 130. The Court granted in part Plaintiff’s motion by
7     extending only the deadline to file expert reports and the deadline to file rebuttal expert
8     reports by one week. ECF No. 134.
9              Motions for summary judgment were filed August 12 and 13, 2019. ECF
10    Nos. 170, 175.
11             The final pretrial conference was held on February 24, 2020. ECF No. 340.
12             On February 25, 2020, the district judge issued an order on six motions to
13    preclude/exclude testimony of expert witnesses. ECF No. 339.
14             On March 27, 2020, the district judge issued an order on the motions for summary
15    judgment. ECF No. 360.
16             Trial is set for October 13, 2020. ECF No. 340.
17    II.      PARTIES’ ARGUMENTS
18             Plaintiff argues that a discovery motion it wishes to file regarding Rule 26 and
19    Rule 37 discovery violations by Defendant is timely and should be heard. 1 Mot. at 2. In
20    support, Plaintiff states that it did not learn of the violations until February 11, 2020, when
21    it completed an expedited conversion of “native, unprocessed, and basically unreviewable”
22    documents       produced     by   third-party   Andrews     Distributing    (“Andrews”)     on
23    February 4, 2020 to comply with Plaintiff’s outstanding subpoena. Id. at 2–3.
24             Plaintiff states that it diligently pursued production by Andrews. Id. at 2. Plaintiff
25    served a Rule 45 subpoena on Andrews on or about January 28, 2019 and requested
26
27
28    1
          The term “rule” refers to the Federal Rules of Civil Procedure, unless specified otherwise.
                                                      3
                                                                                       18cv331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 363 Filed 04/17/20 PageID.21850 Page 4 of 9


1     production by February 11, 2019. Id. at 5; ECF No. 351-3 at 3. Plaintiff states that on
2     February 8, 2019, Andrews requested an extension to March 18, 2019, and Plaintiff did not
3     object. Id.; ECF No. 351-2, Declaration of J. Noah Hagey (“Hagey Decl.”), ¶ 10. On
4     May 17, 2019, Plaintiff emailed Andrews regarding the status of the production, but
5     Andrews did not respond. Hagey Decl. ¶ 11. On June 6, 2019, Plaintiff sent a follow-up
6     email, but Andrews again did not respond. Id. ¶ 12.
7           On July 2, 2019, Plaintiff began enforcement proceedings against Andrews in the
8     United States District Court for the Southern District of Texas, where Andrews resides.
9     Id. ¶ 14. On July 8, 2019, Plaintiff states that Andrews promised to produce documents by
10    the following week, but on July 19, 2019, Andrews claimed it had technical issues and
11    would produce by July 22, 2019. Id. ¶¶ 15–16. Plaintiff avers that between July 30, 2019
12    and August 20, 2019, Andrews did not respond to follow-up emails and missed its deadline
13    to oppose Plaintiff’s petition to compel production. Id. ¶ 17. On August 21, 2019, the
14    federal court in Texas granted Plaintiff’s petition to compel production and ordered
15    Andrews     to   produce    responsive    documents,     which    Andrews     produced     on
16    September 20, 2019. Id. ¶¶ 19–20.
17          Plaintiff states that it found deficiencies in Andrews’ production and sought to meet
18    and confer on at least seven separate occasions between September 20, 2019 and
19    January 10, 2020. Id. ¶ 21. Plaintiff attests that Andrews had promised to supplement its
20    production in November 2019, but then said it could not do so due to a medical issue with
21    the responsible employee. Id. ¶ 22. Plaintiff states that on February 4, 2020, Andrews
22    supplemented its production with 52,820 documents in native, unprocessed format.
23    Id. ¶ 23. Plaintiff avers that it took until February 11, 2020 to process the documents and
24    upload them to Plaintiff’s e-discovery vendor platform. Id. Plaintiff states that it contacted
25    Defendant on February 27, 2020 to meet and confer, and when those efforts failed, the
26    parties contacted the Court. Mot. at 4.
27          Defendant argues that Plaintiff’s anticipated discovery motion is not timely. Oppo.
28    In support, Defendant contends, inter alia, that fact discovery ended on May 31, 2019; that

                                                    4
                                                                                      18cv331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 363 Filed 04/17/20 PageID.21851 Page 5 of 9


1     Plaintiff did not diligently seek to enforce the subpoena until after fact discovery ended;
2     that Plaintiff violated the Court’s scheduling order by pursuing third-party discovery after
3     the fact discovery cut-off and without Defendant’s knowledge; and that the
4     August 12, 2019 pretrial motion filing deadline has also passed. Oppo. at 3, 5.
5     III.   LEGAL STANDARD
6            “The district court has wide discretion in controlling discovery.” Little v. City of
7     Seattle, 863 F.2d 681, 685 (9th Cir. 1988). Pursuant to Rule 16, the Court is required to
8     issue a scheduling order that “must limit the time to join other parties, amend the pleadings,
9     complete discovery, and file motions.” See Fed. R. Civ. P. 16(b)(3)(A). “A schedule may
10    be modified only for good cause and with the judge's consent.” Fed. R. Civ. P. 16(b)(4).
11    "Rule 16(b)'s 'good cause' standard primarily considers the diligence of the party seeking
12    the amendment." Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609
13    (9th Cir. 1992). If the moving party fails to demonstrate diligence, "the inquiry should
14    end." Id. “A scheduling order is not a frivolous piece of paper, idly entered, which can be
15    cavalierly disregarded by counsel without peril.” Id. at 610 (internal quotation marks and
16    citation omitted). “Disregard of the order would undermine the court's ability to control its
17    docket, disrupt the agreed-upon course of the litigation, and reward the indolent and the
18    cavalier.” Id.
19           Rule 6 provides that “[w]hen an act may or must be done within a specified time,
20    the court may, for good cause, extend the time . . . on motion made after the time has
21    expired if the party failed to act because of excusable neglect.” Fed. R. Civ. P. 6(b). To
22    determine whether missing a deadline constitutes excusable neglect, the Ninth Circuit
23    applies the factors set forth by the United States Supreme Court in Pioneer Investment
24    Services Co. v. Brunswick Associates Ltd. Partnership, 507 U.S. 380 (1993). Id. at 395;
25    Briones v. Riviera Hotel & Casino, 116 F.3d 379, 381 (9th Cir. 1997). The factors include:
26    (1) the danger of prejudice to the non-moving party, (2) the length of delay and its potential
27    impact on judicial proceedings, (3) the reason for the delay, including whether it was within
28    the reasonable control of the movant, and (4) whether the moving party acted in good faith.

                                                    5
                                                                                      18cv331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 363 Filed 04/17/20 PageID.21852 Page 6 of 9


1     Pioneer, 507 U.S. at 395. The weighing of Pioneer's equitable factors is left to the discretion
2     of the court. Pincay v. Andrews, 389 F.3d 853, 860 (9th Cir.2004).
3     IV.   DISCUSSION
4           The Court finds that Plaintiff failed to diligently seek Andrews’ compliance with the
5     subpoena prior to the close of fact discovery. Although Plaintiff served the subpoena on
6     Andrews about three months before fact discovery ended, Plaintiff did not diligently seek
7     to obtain production by May 31, 2019. After the promised production date of March 18,
8     2019 came and went, Plaintiff did not do anything until May 17, 2019 when it sent an email
9     to Andrews asking about the status of production. Despite the quickly approaching fact
10    discovery deadline, the next action by Plaintiff was a follow-up email on June 6, 2019,
11    after discovery closed. Plaintiff then moved to enforce its subpoena in federal court in
12    Texas, but this does not cure its lack of diligence before fact discovery ended. See Cornwell
13    v. Electra Cent. Credit Union, 439 F.3d 1018, 1027 (9th Cir. 2006) (“Attempting to secure
14    discovery after a discovery cutoff date does not cure a party's failure to conduct diligent
15    discovery beforehand.”).
16          The Court also finds that Plaintiff failed to seek an appropriate extension from the
17    Court prior to the close of fact discovery. The September 12, 2018 scheduling order
18    expressly states that “discovery subpoenas under Rule 45, must be initiated a sufficient
19    period of time in advance of the cut-off date, so that it may be completed by the cut-off
20    date, taking into account the times for service, notice and response as set forth in the Federal
21    Rules of Civil Procedure.” ECF No. 72 at 1–2 (emphasis in original). Plaintiff was aware
22    shortly before the end of fact discovery that Andrews had not yet produced anything but
23    chose not to seek an extension from the Court to obtain its compliance. In April 2019, the
24    parties had filed a joint motion seeking to amend the scheduling order and cited as one of
25    the reasons subpoenas issued to third parties for documents that had not yet been produced,
26    which the Court granted in part. However, in Plaintiff’s subsequent motion for
27    reconsideration and a new motion by Plaintiff in May 2019 to extend discovery dates, no
28    mention was made of the Andrews subpoena. Plaintiff could have reasonably filed a motion

                                                     6
                                                                                        18cv331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 363 Filed 04/17/20 PageID.21853 Page 7 of 9


1     for the appropriate extension while it sought Andrews’ compliance, but it did not.
2     See Rosado v. Alameida, No. CV 03-1110-J (POR), 2006 WL 8455351, at *2 (S.D. Cal.
3     Dec. 18, 2006) (“[C]ounsel should have requested leave from the Court to seek discovery
4     beyond the discovery cut-off date.”).
5           Because the Court finds that Plaintiff did not diligently seek Andrews’ compliance
6     before the fact discovery deadline and failed to obtain the Court’s permission to pursue
7     Andrews’ compliance after fact discovery ended, any discovery motion arising from
8     Andrews’ production is untimely. See Cornwell v. Electra Cent. Credit Union, 439 F.3d at
9     1027 (“We decline to limit the district court's ability to control its docket by enforcing a
10    discovery termination date, even in the face of requested supplemental discovery that might
11    have revealed highly probative evidence, when the plaintiff's prior discovery efforts were
12    not diligent.”); Johnson v. Mammoth Recreations, Inc., 975 F.2d at 610 (“A scheduling
13    order is not a frivolous piece of paper, idly entered, which can be cavalierly disregarded by
14    counsel without peril.”). Additionally, the procedural posture of this action is far advanced
15    and discovery motions at this stage would be inappropriate and frustrate the purpose of the
16    scheduling order. See Lanier v. San Joaquin Valley Officials Ass'n, No. 1:14-CV-01938-
17    EPG, 2016 WL 4764678, at *2 (E.D. Cal. Sept. 13, 2016) (“The purpose of setting a time
18    limit on discovery ‘is to assure both sides an opportunity immediately before trial to engage
19    in orderly, final trial preparation, uninterrupted by a flurry of “midnight” discovery.’
20    (quoting King v. Georgia Power Co., 50 F.R.D. 134, 135-36 (N.D. Ga. 1970))); Gault v.
21    Nabisco Biscuit Co., 184 F.R.D. 620, 622 (D. Nev. 1999) (“[T]o require additional
22    discovery after the court's decision on Nabisco's motion for summary judgment, and on the
23    eve of trial would cause a delay which the court finds inappropriate and unnecessary.”)
24          Having found the discovery motion to be untimely, that would be sufficient to end
25    this inquiry because no motion has been made to amend the scheduling order.
26    See Johnson v. Mammoth Recreations, Inc., 975 F.2d at 608–09 (confirming that courts
27    appropriately deny motions filed after a scheduling order cut-off date solely on the ground
28    of being untimely); U.S. Dominator, Inc. v. Factory Ship Robert E. Resoff,

                                                    7
                                                                                     18cv331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 363 Filed 04/17/20 PageID.21854 Page 8 of 9


1     768 F.2d 1099, 1104 (9th Cir. 1985), superseded by statute on other grounds as recognized
2     in MHC Fin. Ltd. P'ship v. City of San Rafael, 714 F.3d 1118, 1125 (9th Cir. 2013)
3     (affirming a district court’s denial of a late-filed motion for summary judgment as untimely
4     because the moving party never requested a modification of the pretrial order to allow the
5     filing of their motion). However, the Court finds that even if Plaintiff had requested a
6     modification of the scheduling order now to allow the filing of an untimely discovery
7     motion, the result would not change because Plaintiff has not demonstrated excusable
8     neglect pursuant to the Pioneer factors. First, the Court finds that Defendant would suffer
9     some prejudice by Plaintiffs’ untimely request for leave to file a discovery motion in that
10    it would be required to pivot time from trial preparation and spend time and resources on
11    opposing a discovery motion. This would potentially require the Court to re-open discovery
12    at a late stage in the litigation. This factor weighs against a finding of excusable neglect.
13    Second, the Court finds the length of delay and potential impact on judicial proceedings is
14    substantial and weighs against a finding of excusable neglect because fact discovery ended
15    over ten months ago; dispositive motions have been filed and ruled on; motions to exclude
16    testimony have been filed and ruled on; and the final pretrial conference has been held.
17    Third, the reason for the delay weighs against a finding of excusable neglect because
18    Plaintiffs blame the delay on Andrews’ late production of documents in reply to Plaintiff’s
19    subpoena, but this fails to acknowledge Plaintiff’s responsibility to ensure Andrews’
20    compliance before fact discovery ended or to seek assistance from this Court regarding
21    Andrews’ late production in terms of the scheduling order. Fourth, whether Plaintiff acted
22    in good faith is a neutral factor because the Court finds no indication that Plaintiff acted in
23    bad faith. Weighing the factors together, the Court finds Plaintiff’s untimely discovery
24    motion is not the result of excusable neglect.
25    ///
26    ///
27    ///
28    ///

                                                     8
                                                                                       18cv331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 363 Filed 04/17/20 PageID.21855 Page 9 of 9


1     V.    CONCLUSION
2           For all the reasons cited above, the Court DENIES Plaintiff’s motion.
3           IT IS SO ORDERED.
4     Dated: April 17, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 9
                                                                                    18cv331-BEN-LL
